       Case 6:05-cr-00007-CCL Document 178 Filed 08/04/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                         CR 05-07-H-CCL

-vs-                                                        ORDER

 TRACY ELDON LEWIS,

                    Defendant.


       Defendant Tracy Eldon Lewis (Lewis) moves for reduction of sentence

under 18 U.S.C. § 3582(c)(l). (Doc. 172). Lewis claims that he has exhausted his

administrative remedies and is entitled to release for the following reasons: ( 1) he

has completed 75% of his 290 month sentence; (2) he is a nonviolent drug

offender who has remained drug free in prison and is not a danger to society; (3)

the current lock-down at FCI Sheridan prevents him from getting the exercise he

needs to combat his diabetes and hypertension; and (4) once COVID 19 reaches

FCI Sheridan "everyone gets sick and some die." (Doc 176). The United States

opposes Lewis's motion and has moved to file its response and an exhibit under

seal because they contain Lewis's confidential medical information. (Doc. 174).
       Case 6:05-cr-00007-CCL Document 178 Filed 08/04/20 Page 2 of 7


BACKGROUND

      Conviction and Sentence

      Lewis appeared before the Court on August 19, 2005, and entered a guilty

plea to the first three counts of the indictment, which charged him with conspiracy

to distribute, possession with intent to distribute, and distribution of at least 500

grams of a mixture or substance containing a detectable amount of

methamphetamine. Lewis appeared for sentencing on November 17, 2005, along

with his three co-defendants. The Court calculated Lewis's total offense level at

34, based on his qualifying as a career offender. Lewis's criminal history category

was VI and he faced a statutory minimum lifetime sentence, with a guideline range

of 262 to 327 months. (See Doc. 116, Sentencing Hearing Tr., at 6, II 1 - 4). The

Court departed below the mandatory minimum and sentenced Lewis to a term of

imprisonment of 290 months (the middle of the advisory guideline range) on each

count, to be served concurrently, followed by ten years of supervised release.

(Doc. 133).

      Near the conclusion of the sentencing hearing, Lewis expressed his view

that the sentence imposed by the Court was "longer than I'll live, sir." (Doc. 116

at 27, I. 16). The Court explained:

      You know, Mr. Lewis, you started out with a real bonus here because
      you could have been charged with far more than you were, really. So
                                      Page 2 of 7
        Case 6:05-cr-00007-CCL Document 178 Filed 08/04/20 Page 3 of 7


       you got a terrific reduction in the manner in which you were charged
       and reported in the presentence report. I think the sentence in your
       case is fair, obviously, because I imposed it. I wouldn't have imposed
       it if I didn't think it were fair and reasonable and required under the
       law. I want to point out the concern that parents and citizens have
       with this terrible drug methamphetamine. It is a poison. Thousands
       of our children today are being destroyed by this drug. Each of you is
       a drug dealer. You participated in it. We live in a democracy. Our
       representatives in Congress have fashioned guidelines, systems for
       imposition of serious sentences. It may not seem to be an insidious,
       serious drug to you or you may not believe we're in a critical drug
       war, but we are. And these sentences logically follow the law and the
       crimes for which you've been convicted.

(Doc. 116 at 27, I. 20 through 28, l. 15).

       Current Placement & COVID-19

       According to the BOP Inmate Locator, Lewis is currently housed at FCI

Sheridan and is scheduled for release on February 3, 2026. As of June 26, 2020,

when the government filed its response brief, no inmate at FCI Sheridan had tested

positive for COVID-19. (Doc. 173 at 4). "As of July 22, 2020, the Bureau of

Prisons ('BOP') housed 1,565 inmates at FCI Sheridan in three separate facilities:

(1) the Federal Correctional Institution ('the FCI') (929 inmates); (2) the Federal

Detention Center ('the FDC')(205 inmates); and, (3) the Federal Prison Camp (431

inmates.)" 1


       1
          This information is drawn from a July 22, 2020, Supplemental Status Report (SSR)
filed by the United States Attorney for the District of Oregon in a civil habeas case titled Sterling
v. Salazar, Case No. 3:20-cv-00712-SI. The information in this report is more timely and more
specific to conditions at FCI Sheridan than the information provided in the government's brief.

                                            Page 3 of 7
       Case 6:05-cr-00007-CCL Document 178 Filed 08/04/20 Page 4 of 7


      As of July 22, 2020, the inmate in the FDC who tested positive for COVID-

19 on July 2, 2020 (leading to the filing of Sterling's habeas petition) had returned

a negative test result and was asymptomatic. (SSR at 2). There was one other

positive test result of an inmate in the FDC. Id. As of July 22, 2020, there were

"no known positive cases" at the FCI, the facility where Lewis is being held.

      Lewis's Health Condition

      Lewis is 48 years old and is being treated for diabetes and hypertension. It

appears that both conditions are being treated with prescription medication,

regular exercise and dieting. (See Doc. 17 5-1 at 1). Lewis has declined additional

treatment for a lipid related disorder. Id. As of his March 10, 2020

"Comprehensive Clinic encounter" with BOP Health Service, his oxygen

saturation level (SaO2) was at 96%. Id.

ANALYSIS

      Exhaustion Issue

      Government counsel contacted a BOP attorney "who indicated that BOP

does not have a compassionate release request for Lewis in its database." (Doc.

173 at 9). Given the number of such requests likely being submitted by inmates at

this time, it seems possible the request submitted by Lewis on May 9, 2020, (see

Doc. 172-1) was somehow misplaced and therefore not recorded in the BOP


                                     Page 4 of 7
       Case 6:05-cr-00007-CCL Document 178 Filed 08/04/20 Page 5 of 7


database. Thirty days having passed since the submission of the request, the Court

accepts Lewis's claim that he exhausted his administrative remedies for purposes

of his current motion.

      "The Court may reduce a defendant's sentence ifit finds that 'extraordinary

and compelling reasons warrant such a reduction' and that 'such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission."' United States v. Lakey, No. CR 11-75-GF-BMM, CR 17-04-BU-

BMM, 2020 WL 1929027, at *l (D. Mont. Apr. 21, 2020) quoting 18 U.S.C. §

3582. Before ordering a reduction in sentence, the Court must also consider

whether a defendant poses a "danger to the safety of any other person or to the

community." Id. quotingUSSG § 1B1.13.

      Compassionate Release Issue

      The "extraordinary and compelling reasons" justifying compassionate

release under USSG § 1B 1.13 include terminal illnesses and medical conditions

that substantially diminish "the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected

to recover." USSG § 1B 1.13, comment. (n.l(A)). There is no indication in

Lewis's recent medical records indicating that he suffers from a terminal illness or

that his chronic conditions prevent him from providing self care.


                                     Page 5 of 7
       Case 6:05-cr-00007-CCL Document 178 Filed 08/04/20 Page 6 of 7


      Lewis's chronic health problems, even when combined with the pandemic,

do not rise to the level of an extraordinary and compelling reason to grant his

request for sentence reduction. This is particularly true in Lewis's case because he

is currently housed in a facility that has not been invaded by COVID-19. Indeed,

it appears that Warden Salazar is taking appropriate measures to protect all of the

inmates in the three facilities comprising FCI Sheridan.

      The Court must also consider whether Lewis poses a danger to the

community, if released early. As the Court explained in imposing sentence on

Lewis, he and his co-defendants were all convicted of dealing methamphetamine,

a drug that is destroying thousands of children. His crime harmed the community

and the Court is not convinced that he would not return to drug dealing if granted

early release.

      Even if Lewis was otherwise eligible for compassionate release, the Court

would deny his request based on its consideration of the 18 U.S.C. § 3553(a)

factors. The Court carefully considered those factors, along with Lewis's

cooperation with the government, when it imposed a sentence below the

mandatory minimum and the middle of the advisory guideline range. Lewis has

done nothing in the intervening years to convince the Court that the sentence

imposed was too harsh.


                                     Page 6 of 7
       Case 6:05-cr-00007-CCL Document 178 Filed 08/04/20 Page 7 of 7


CONCLUSION

      The Court having carefully considered and rejected Defendant's arguments,

including those arguments raised in his response brief(Doc. 176) and amendment

to his response brief (Doc. 177), IT IS HEREBY ORDERED that Defendant's pro

se motion for compassionate release (Doc. 172) is DENIED.

      IT IS FURTHER ORDERED that the government's unopposed motion for

leave to file Lewis's medical records under seal (Doc. 174) is GRANTED.

      The Clerk is directed to notify counsel for the United States of entry of this

order via the electronic filing system. The Clerk shall notify Defendant of entry of

this order via conventional means .
                        .,,. ,i
      Dated this    -;/ - day of August, 2020.




                                      ~.ucw-=...,S C. EL
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                      Page 7 of 7
